Title: To Thomas Jefferson from James Monroe, 22 March 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
March 22d 1824
Such has been the pressure on me of late, that I have not had a moment, to pay attention or even answer the calls of my friends. I have felt that I had faild, both to you, and to Mr Madison. there have been several candidates, under me, in the admn for the office which I hold, and such the activity & animosity of their respective advocates & friends, towards, the rival candidates, that my situation has been peculiarly embarrassing. In the appointment to office, I have been forcd, either to distribute the offices among the friends of the candidates, to guard myself against the imputation of favoritism, or to take my own course, and appoint those whom I knew & confided in, without regard to them. Had I pursued the former, the office in my hands, for two or three years of the latter term, would have sunk to nothing. I therefore adopted the former, and have steadily pursued it, believing that I had given sufficient proof, of respect for, and confidence in each, of the members, of the administration, by appointing & continuing him, in his place.From Europe we hear nothing of late to vary the view which is exhibited to the public in the gazettes.Dr Foushee still lives. Governor Preston has applied for the post office at Richmond, & I had some years since given him some hope of obtaining it should a vacancy occur while I am here; but my earnest hope is that matters may take such a shape, as to enable me to meet your wishes, in regard to Col: Peyton before my retirement.My particular motive is, to state to you a communication which was lately made to me by Mr Livingston. He assurd me, that it was an object of deep interest, to him, to know that you entertaind no unkind feelings towards him—that he earnestly wished to be restord to the footing which he held in your estimation some 25. years since I told him, that I was satisfied the restoration of that sentiment, on  his part, would be gratifying to you. If you are willing that I should say any thing to him on the subject, trace, what it shall be, and I shall be happy to be the organ.with great respect and sincere regard dear Sir yoursJames Monroe